Citation Nr: 1534378	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  13-36 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for intervertebral disc syndrome (IVDS) of the thoracolumbar spine, to include the issue of the propriety of a rating reduction from 20 percent to 10 percent effective August 10, 2009.  

2.  Whether an overpayment of compensation benefits was properly created related to North Carolina Army National Guard drill pay for 2008.  

3.  Whether an overpayment of compensation benefits was properly created related to North Carolina Army National Guard drill pay for 2009.  

4.  Whether an overpayment of compensation benefits was properly created related to North Carolina Army National Guard drill pay for 2010.  

5.  Whether an overpayment of compensation benefits was properly created related to a concurrent payment of Dependents' Educational Assistance (DEA) and benefits received for a dependent child.  



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran had active military service from August 2004 to October 2005.  He also had a period of active duty for training from February 1980 to September 1980.  

These matters come to the Board of the Veterans Appeals (Board) on appeal following decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In an October 2009 rating decision, the RO reduced the Veteran's disability rating for IVDS of the thoracolumbar spine from 20 percent to 10 percent, effective August 10, 2009.  The Veteran expressed disagreement with the RO's decision.  In both the October 2009 and the later September 2013 statement of the case (SOC), the RO considered whether the reduction in the Veteran's disability rating was proper.  It would also appear that the RO's consideration of the Veteran's rating reduction included consideration of whether a higher disability rating was warranted.  As such, the Board accepts that both issues are currently in appellate status as is reflected on the title page.  

The issues with respect to the propriety of the debts created associated with drill pay and DEA benefits/dependent child, as well as the issue of an increased rating for IVDS of the thoracolumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an October 2007 rating decision, the RO granted service connection and assigned a 20 percent disability rating for IVDS of the thoracolumbar spine effective October 16, 2005.  

2.  In an October 2009 rating decision, the RO reduced the Veteran's 20 percent disability rating for IVDS of the thoracolumbar spine to 10 percent effective August 10, 2009; the reduction in rating did change the Veteran's combined evaluation for compensation.  

3.  The Veteran's 20 percent disability rating for IVDS of the thoracolumbar spine had not been in effect for five years or more.  

4.  In an August 2009 VA examination, the examiner failed to address any additional range-of-motion loss specifically due to pain and/or functional loss when the lumbar spine was used repeatedly over time.


CONCLUSION OF LAW

The reduction of the Veteran's rating for IVDS of the thoracolumbar spine from 20 percent to 10 percent, effective August 10, 2009, was improper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344(c), 4.1, 4.2, 4.13 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Propriety of Reduction

The preliminary matter in this case is whether the RO followed the procedural protections for reducing the Veteran's service-connected IVDS of the thoracolumbar spine from 20 percent to 10 percent.  

Initially, the Board notes that under 38 C.F.R. § 3.105(e), where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  In the present case, the RO's reduction of the Veteran's disability evaluation for IVDS of the thoracolumbar spine from 20 percent to 10 percent did not result in a reduction of the Veteran's combined disability rating and a reduction in his compensation benefits.  Prior to the reduction, the Veteran's combined evaluation for compensation was 70 percent.  Following the reduction, the Veteran's combined evaluation for compensation remained at 70 percent.  As such, the notice provisions outlined in 38 C.F.R. § 3.105(e) were not applicable.

The record shows the Veteran's 20 percent disability rating for IVDS of the thoracolumbar spine was in effect less than five years at the time of the rating reduction; therefore, the provisions of 38 C.F.R. § 3.344(a), which set forth regulatory requirements for evaluations in effect for five or more years, are not for application.  Because the Veteran's 20 percent disability rating was in effect for less than five years, the Board finds that the provisions of 38 C.F.R. § 3.344(c) are for application.  Under this regulation, with regard to disabilities which have not become stabilized and are likely to improve, reexaminations disclosing improvement will warrant a reduction in rating. 

The Board is required to ascertain in any rating reduction case, based upon review of the entire record, whether the evidence reflects an actual change in the disability, whether the examination report or reports reflecting such change are based upon thorough examination, and whether any improvement actually reflects improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993).  In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82.  However, post-reduction evidence may not be used to justify an improper reduction.

By way of history, in an October 2007 rating decision, the RO granted service connection and assigned a 20 percent disability rating for IVDS of the thoracolumbar spine.  The grant was effective October 16, 2005.  

In a November 2008 rating decision, the RO continued the Veteran's 20 percent disability rating for his IVDS of the thoracolumbar spine.  In May 2009, the Veteran sought reconsideration of the November 2008 rating decision and the 20 percent rating.  

In August 2009, the Veteran underwent a VA (contract) lumbar spine examination.  The Veteran reported chronic, severe pain of the spine which increased with activity.  He also reported symptoms of stiffness, fatigue, spasms, decreased motion, and numbness.  On examination, in particular, muscle spasm was absent and there was no guarding of movement.  Range of motion (ROM) was 70 degrees of flexion, 20 degrees of extension, 20 degrees of right and left lateral flexion, 20 degrees of right rotation, and 18 degrees of left rotation.  There was pain at the end ranges of all noted ROM.  The examiner also reported that function of the spine was additionally limited by pain and that pain had a major functional impact.  An X-ray of the lumbar spine revealed a remote mild compression fracture at L2.  The examiner commented that this appearance could also be a normal anatomic variant.  Otherwise, the lumbar spine X-ray was negative.  

In an October 16, 2009 rating decision, the RO reduced the Veteran's disability rating from 20 percent to 10 percent for IVDS of the thoracolumbar spine, effective August 10, 2009 (the date of the above VA examination.)  

Thereafter, on October 29, 2009, the RO received from the Veteran additional medical evidence.  The evidence consisted of a statement and assessment report from a VA physician related to the Veteran's mental and physical disability picture.  The evidence also consisted of records associated with the Veteran's North Carolina Army National Guard (NCANG) Medical Evaluation Board (MEB).  These records, dated in September 2009, included evidence associated with the Veteran's thoracolumbar spine disability.  In a narrative opinion from an MEB physician, it was noted,

[The Veteran] has received cortisone injections and Botox injections to the facets of his upper back and lower cervical spine (with initial, mild pain improvement) and he had continued to undergo physical therapy for his spine, left shoulder, and right knee.  The service member was also seen for pain management at the Tarboro Clinic in Tarboro, North Carolina and was treated with NSAIDs, narcotic pain medication, muscle relaxants, and physical therapy including hot packs.  

The MEB physician also noted:

Because of continued chronic pain in his neck, back, and left shoulder, [the Veteran] was referred to Neurosurgery at [Naval Medical Center] Portsmouth[, Virginia,] and was seen by them on 29 February 2008.  They noted that the [Veteran] had multiple pain trigger points for his spine and left shoulder pain.  Radiographs (MRI of C, T, and L spine) were reviewed and mild degenerative disc disease with a very small paracentral L5-S1 protrusion without nerve root or thecal sac impingement was noted.  Neurosurgery determined that the [Veteran] has a complex pain syndrome and there is no surgical indication at this time.  

The MEB physician went on to note: 

[The Veteran] was evaluated by [Womack Army Medical Center or WAMC] Orthopedics for purposes of the MEB and noted that the chronic pain in the [Veteran's] neck, back, left shoulder, and right knee had failed to respond to conservative . . . management. .  . . Currently, [the Veteran] continues to experience daily pain in his neck, back, left shoulder, and right knee despite daily use of Morphine.  

Finally, the MEB physician commented, with regard to the Veteran's prognosis, that:

Concerning the chronic neck and back pain, due to the chronic nature of degenerative disc disease, the [Veteran's] pain is expected to persist for at least the next five years and could possibly worsen with increased activity.  

The Board finds the statement and assessment report from a VA physician as well as the NCANG MEB report findings to be relevant pertinent evidence.  The evidence was in existence at the time of the October 2009 rating decision, but not available to the RO at that time, as it was received later in October 2009.  Still, the Board is aware that the RO did not reconsider the rating reduction in light of the additional evidence, nor was the evidence cited to or discussed in a September 2013 SOC.  

With that said, the RO has evaluated the Veteran's service-connected IVDS of the thoracolumbar spine under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014), associated IVDS.  

All spine disabilities covered by Diagnostic Codes 5235 to 5242 are rated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) based on limitation of motion.  38 C.F.R. § 4.71a, General Formula.  Under the General Formula, the spine is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Id.  

Under the General Formula, in particular, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent  or more of the height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Alternately, the Formula for Rating IVDS, based on incapacitating episodes provides a 10 percent rating for incapacitating episodes have a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a , Diagnostic Code 5243, Note (1).

In the context of examinations evaluating the musculoskeletal system, the Court has held that when pain is associated with movement, an examination must comply with the requirements of 38 C.F.R. § 4.40, and the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or otherwise when the joint is used repeatedly over a period of time.  See Deluca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); 38 C.F.R. §§ 4.40, 4.45 (2014).  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Id.  The Board notes that under 38 C.F.R. § 4.40, functional loss of a joint results when ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance is inhibited.  

In reviewing the August 2009 VA contract examination, it appears to the Board that the contract physician did not specifically address DeLuca or explain the Veteran's likely limitations (in terms of additional degrees of motion lost) caused by pain when the Veteran's thoracolumbar spine was used repeatedly over a period of time. As a result, the August 2009 examination lacks sufficient detail necessary for purposes of properly adjudicating the Veteran's claim and is not adequate for rating purposes.  In this regard, pain on repeated use of the thoracolumbar spine could produce a functional loss that equates to range-of-motion loss that would support a 20 percent disability rating.  It is important that this factor be addressed especially in light of the September 2009 NCANG MEB report and the discussion of the Veteran's chronic pain issues related to his thoracolumbar spine.  

The Board is mindful in this instance that in VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's or spine's range of motion, if feasible.  Such testing, it was noted, should yield sufficient information on any functional loss due to an orthopedic disability.  While not necessarily faulting the RO for its reliance on VA Fast Letter 06-25, the Board, in its consideration of appeals, is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs.  The Board is not bound by Department manuals, circulars, or similar administrative issues."  See e.g. 38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 19.5 (2014). 

In conclusion, although the August 2009 VA contract examination showed improvement in the Veteran's range of motion, because the examination did not fully contemplate functional loss in accordance with 38 C.F.R. § 4.40 and Deluca, supra, the Board finds that there is not a proper evidentiary basis for the October  2009 rating reduction.  Accordingly, the reduction was not proper and the 20 percent rating for IVDS of the thoracolumbar spine is restored. 


ORDER

The 20 percent rating for IVDS of the thoracolumbar spine is restored effective August 10, 2009; the appeal of this reduction issue is granted.
REMAND

Increased Rating

As explained above, the Veteran filed a claim for an increased rating for his IVDS of the thoracolumbar spine which later resulted in an improper reduction.  He was last examined for VA purposes in August 2009, approximately six years ago.  The Board notes that although evidence submitted between the date of a VA examination and the Board's review could, in particular instances, conceivably require that a new medical examination be provided, the mere passage of time between those events does not.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007); 38 U.S.C. § 5103A(d)(2).  

In the present case, the September 2009 NCANG MEB report, conducted a month following the August 2009 VA contract examination, appears to indicate that the Veteran's service-connected thoracolumbar spine disability is worse than as shown in the August 2009 VA examination.  Furthermore, as noted above, the contract physician in August 2009 did not specifically address DeLuca or explain the Veteran's likely limitations (in terms of additional range of motion lost) caused by pain when the Veteran's thoracolumbar spine was used repeatedly over a period of time.  

The Veteran has not necessarily submitted any additional evidence demonstrating a worsening of his thoracolumbar spine disability, although he reported in his November 2013 VA Form 9 (Appeal to Board of Veterans' Appeals) that his service-connected spine disability had worsened.  Therefore, in light of the Veteran's report of a worsening of his disability, the differences between the August 2009 VA examination and the September 2009 NCANG MEB report, as well as the need for an examiner to specifically address DeLuca, it would be helpful to the Board if the Veteran was provided a current VA examination for the purpose of evaluating his IVDS of the thoracolumbar spine.  See Caluza v. Brown, 7 Vet. App. 498, 505 (1991) (VA must provide a thorough and contemporaneous examination in those situations where the record does not adequately reveal the current state of a claimant's disability).  
Validity of the Debt (Overpayment)

With respect to the issues regarding overpayment of compensation benefits, in decision letters dated July 31, 2009; October 31, 2011; and January 12, 2012, the RO took action and reduced the Veteran's compensation benefits for the purpose of recouping monetary benefits it found it had improperly paid him.  

In particular, in the July 31, 2009 decision letter, the RO notified the Veteran that it had taken action to recoup compensation benefits for 20 days of NCANG drill pay.  In the October 31, 2011 decision letter, the RO notified the Veteran that it had taken action to recoup compensation benefits for 13 days of NCANG drill pay as well as for concurrent payment of DEA benefits to the Veteran's daughter and compensation benefits to the Veteran for the same daughter as a dependent child.  In the January 12, 2012 decision letter, the RO notified the Veteran that it had taken action to recoup compensation benefits for 8 days of NCANG drill pay.  

(Parenthetically, the Board notes that the Veteran was granted basic eligibility to DEA benefits in a February 2010 rating decision.  The concurrent payment of compensation benefits to the Veteran for a dependent child and for DEA benefits (Chapter 35) is prohibited once a child turns 18 years of age and elects to receive Chapter 35 benefits in their own right.  See 38 C.F.R. §§ 3.667(f), 3.707(a), 21.3023 (2014).)  

In various written responses throughout the appeal period associated with the above RO actions, the Veteran has consistently challenged the validity of the overpayments, and, in lieu of, requested a waiver of any overpayment found valid by the RO.  In particular, in a November 2013 VA Form 9, filed in response to a September 2013 SOC that addressed overpayment of benefits due to drill pay, the Veteran commented that the amounts he received for drill pay did not equate to what the RO had sought to recoup from him by withholding his compensation benefits.  He also argued that none of the RO's adjustments in his compensation benefits were correct.  

In the present case, the Board finds that the Veteran has timely requested that both the validity of the debt and waiver of the debt be considered.  The Board considers a debt to include any withholding of compensation benefits for the purpose of recouping past benefits that the RO contends were wrongly awarded.  

The Board notes that when a claimant challenges both the validity of a debt (e.g. whether the debt/overpayment was proper) and seeks waiver of the debt, the RO must first fully review the debt's validity and, if the office believes the debt to be valid, prepare a written decision fully justifying the validity of the debt.  Following any "written decision", a claimant's request for waiver is then to be referred to the Committee on Waivers and Compromises (COWC).  If waiver is denied, the veteran must be informed of his or her right to appeal both decisions to the Board.  See VAOPGCPREC 6-98 (April 24, 1998).  

It appears to the Board that the Veteran's claims concerning the validity of the debt and waiver of the debt have not been developed in the sequence set forth in VAOPGCPREC 6-98, above.  The validity of the debt issues have been perfected for appeal, however they were certified to the Board prior to the referral and consideration by COWC of the Veteran's waiver request.  

With respect to the above, the RO issued two September 2013 SOCs related to the validity of the debt issues.  The Veteran submitted timely VA Form 9s to both SOCs in which he continued to argue that any incurred debt should be waived.  Furthermore, as referenced previously, the Veteran questioned the debt amounts being recouped by the RO and how the debt amounts were created.  The RO's discussion in the SOCs does not reflect this information nor does it include the specific amounts being recouped.  There is also a lack of a full accounting related to the identified debts associated with the claims folders.  

Additionally, in September 2011, the Debt Management Center (DMC) notified the Veteran that he had been overpaid $2,024.00.  The basis for the creation of the $2,024.00 overpayment and how it was calculated is not entirely clear to the Board.  The Board assumes that the amount is not related to any overpayment for drill pay in 2009, as the RO's decision action in that regard did not take place, as noted above, until January 2012.  The Board's review of the record does not reflect that the COWC has apparently considered the waiver request of the $2,024.00.  In this regard, correspondence in January 2012 between the COWC (located at the RO in Philadelphia, Pennsylvania) and the Winston-Salem RO reflects that the Veteran had challenged the validity of the debt of $2,024.00 and that COWC needed the Winston-Salem RO to consider whether the debt was valid prior to its consideration of the waiver request.  The September 2013 SOCs appear to be the Winston-Salem RO's consideration of the validity of the debt.  

As noted previously, there remains the Veteran's confusion over the specific debt amounts being recouped (when compared to drill pay the Veteran received) and the impacted on his monthly benefit payments.  Therefore, besides being helpful to the Veteran, it would be helpful to the Board if a full audit/financial accounting for the period covered by all overpayments (related to the debt associated with concurrent DEA and dependent benefits as well as debts related to drill pay in 2008, in 2009, and in 2010), which clearly shows the specific amount of the overpayment, how it was calculated, and when it was recouped, was associated with the claims folders.  The RO should also provide such accounting to the Veteran and his representative.  

Following the above development associated with the validity of the debt, the RO should refer the Veteran's claims to the COWC for consideration of the Veteran's request for waiver of those debts (i.e. related to concurrent DEA and dependent benefits, as well as debts related to drill pay in 2008, in 2009, and in 2010), absent the $2,204.00 overpayment currently pending before the COWC.  If waiver is denied or not granted in full to any of the Veteran's waiver requests, the Veteran must be informed of his appellate rights and his right to appeal any COWC decision to the Board.  

Finally, the Board notes that the Veteran currently is in receipt of a TDIU.  In January 2011, the RO received a statement from the Veteran in which it was noted,

I recently assumed ownership of a small business as an investment.  After the initial transition, I don't plan to actually work in the business.  (During the transition I will be "in [and] out" for a couple of weeks while the old owner moves out.)  

The Veteran's has consistently argued during the appeal period that any overpayment of benefits should be waived, in part, due to financial hardship.  In particular, in an October 2013 VA Form 9, the Veteran appears to allege that he would be subject to the threat of "financial collapse" if the RO failed to grant his claims.  Other than the Veteran's own report, the record on appeal does not necessarily provide evidence of the extent of the Veteran's reported financial hardship.  On its face, the fact that the Veteran has the apparent financial capital (i.e. financial means) to invest in a small business raises questions about any financial hardship he has alleged.  As such, the Veteran is encouraged to submit evidence (i.e. financial status report) of financial need if in fact that is the case.  

Also, in a VA Form 9 dated in October 2013, the Veteran appears to allege that he was provided misinformation from his representative regarding his daughter's election to use DEA benefits and his (the Veteran) receipt of additional benefits for his daughter as a dependent child.  He included a copy of the representative's business card in the VA Form 9.  The Veteran has argued that he should not be held responsible for any mistake based on the misinformation he was provided.  The Board notes that the Veteran's current representative, the North Carolina Division of Veterans Affairs, is a state of North Carolina sponsored organization.  Its employees, including its service representatives, are North Carolina state employees and not employees of the federal government or VA.  As such, any misinformation the Veteran feels was provided by his representative is not misinformation provided by the VA.  Furthermore, even assuming, for the sake of argument, that the Veteran was provided misinformation by a federal government worker (e.g. a VA employee), the Board notes that inaccurate advice does not create any legal right to benefits.  Payment of monetary benefits from the Federal Treasury must be authorized by statute, notwithstanding incomplete or even erroneous information provided by others, including government employees, and regardless of extenuating circumstances or claims of fairness.  See e.g., Office of Personnel Management  v. Richmond, 496 U.S. 414, 426 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002).  

Accordingly, the case is REMANDED for the following action: 

1.  Request that the Veteran identify any private or VA treatment he may have received for his IVDS of the thoracolumbar spine.  After obtaining the appropriate release of information forms (where necessary), procure records of any treatment the Veteran has received.  The Board is particularly interested in VA treatment records dated from January 2009 (the last dated VA treatment records associated with the claims folders).  It is also interested in treatment records from the Tarboro Clinic in Tarboro, North Carolina.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2014). 

2.  The RO should request any available records from the Naval Medical Center (NMC) in Portsmouth, Virginia, dated in February 2008.  If records from the Veteran's treatment are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e).  (Parenthetically, the above referenced September 2009 MEB report notes that the Veteran was seen on February 29, 2008 by the neurosurgery department of the Portsmouth NMC.)  

3.  After completion of the above (and allowing a reasonable amount of time to obtain any identified treatment records), the Veteran should be scheduled for an appropriate VA examination to determine the extent of his service-connected IVDS of the thoracolumbar spine.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect her appeal.  See 38 C.F.R. § 3.655 (2014).)  The claims folders and a copy of this remand should be made available to and reviewed by the examiner.  

The examiner should elicit from the Veteran a detailed medical history regarding his disability to include any functional loss due to pain with flare-ups or repeated use of the lumbar spine.  All indicated studies, including range-of-motion studies should be performed.  In reporting the results of range-of-motion testing (in degrees), the examiner should identify any objective evidence of pain and the specific excursion(s) of motion accompanied by pain.  The extent of any incoordination, weakened movement, and excess fatigability on repeated use or during flare-ups should be described by the examiner.  The examiner should assess the functional impairments (if any) due to pain, weakened movement, excess fatigability, or incoordination on repeated use or during flare-ups in terms of the degree of additional range of motion lost (beyond what is shown clinically). (This requires conjecture on the examiner's part, but that is what the Court's holding in DeLuca requires.) 

The examiner should also identify the presence of any lower extremity radiculopathy symptoms, their association with the Veteran's IVDS of the thoracolumbar spine, and the current severity of symptoms.  The impairment of each nerve affected or seemingly affected should be described as mild, moderate, moderately severe, or severe incomplete paralysis; or otherwise complete paralysis.  

If it is not feasible to provide any of the above information requested, the examiner must provide a detailed explanation and rationale for why such could not be accomplished. 

4.  Set forth in the record a written paid and due audit of the Veteran's compensation account for those periods associated with the reported overpayments (i.e., concurrent DEA and dependent benefits, drill pay in 2008, drill pay in 2009, and drill pay in 2010).  The audit should reflect, on a month-by-month basis, the amount actually paid to the Veteran, as well as the amount properly due.  In addition, the audit should include the terms for withholding monies to satisfy any debt.  A copy of this written audit should be placed in the claims file and another provided to the Veteran and his representative.  

5.  The RO should again review the validity of the debts created by the identified overpayments and, if the office finds the debts to be valid, issue the Veteran a supplemental statement of the case (SSOC) justifying the validity of the debts.  Specifically, any decision should include discussion of the events that led to the creation of the overpayment and an explanation and accounting of the amount of the indebtedness assessed against the Veteran, to include the specific amount recouped for each debt incurred.  

6.  If it is determined that any debt was properly created, appropriate action should be undertaken to obtain a financial status report from the Veteran.  The written decisions should be forwarded to the Committee on Waivers and Compromises (COWC) to address the Veteran's waiver requests for his debts.  If waiver is denied or not granted in full for any waiver request, the Veteran must be informed of his appellate rights and his right to appeal the COWC decision.  Any issue related to a COWC decision should only be returned to the Board if the Veteran perfects an appeal of the decision.  

7.  If any benefit sought is denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


